NOT FOR PUBLICATION                           FILED
                                                                          JAN 26 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGIA BABB; et al.,                           No. 19-55692

                Plaintiffs-Appellants,          D.C. No. 8:18-cv-00994-JLS-DFM

 v.
                                                MEMORANDUM*
CALIFORNIA TEACHERS
ASSOCIATION; et al.,

                Defendants-Appellees,

 and


ATTORNEY GENERAL FOR THE STATE
OF CALIFORNIA,

       Intervenor-Defendant-
       Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                           Submitted January 19, 2022**


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellants’ request for oral
argument, set forth in the opening brief, is denied.
Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Georgia Babb, John J. Frangiamore, Jr., William Happ, Aaron Holbrook,

Michelle Pecanic-Lee, David Schmus, and Abram Van Der Fluit appeal from the

district court’s judgment dismissing their 42 U.S.C. § 1983 putative class action

alleging a First Amendment claim arising out of compulsory agency fees (also

known as fair share fees) paid to California Teachers Association, United Teachers

Los Angeles, and National Education Association. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Danielson v. Inslee, 945 F.3d 1096, 1098 (9th

Cir. 2019), cert. denied, 141 S. Ct. 1265 (2021). We affirm.

      The parties agree that this court’s intervening decision in Danielson v.

Inslee, 945 F.3d 1096 (9th Cir. 2019), controls the outcome of this appeal.

      The district court properly dismissed appellants’ action because a public

sector union can, as a matter of law, “invoke an affirmative defense of good faith

to retrospective monetary liability under section 1983 for the agency fees it

collected” prior to the Supreme Court’s decision in Janus v. American Federation

of State, County & Municipal Employees, Council 31, 138 S. Ct. 2448, 2486

(2018). Danielson, 945 F.3d at 1097-99, 1102-03 (explaining that plaintiffs’

monetary relief claim was for damages and not restitution, but “[e]ven accepting

Plaintiffs’ restitutionary premise, the equities do not weigh in favor of requiring a

refund of all agency fees collected pre-Janus”).



                                          2                                      19-55692
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      Appellees’ motion for summary affirmance (Docket Entry No. 45) is denied

as moot.

      AFFIRMED.




                                         3                                   19-55692